JUDGMENT

PER CURIAM.
These cases were considered on the record from the Surface Transportation Board (“STB”) and on the briefs filed by the parties. While the issues presented occasion no need for a published opinion, they have been accorded full consideration by the Court. See D.C.Cir. Rule 36(b). It is hereby
Ordered and Adjudged that the petition for review of the June 1998 and May 2000 orders issued by the STB be dismissed for want of standing, as petitioner’s claimed injury is entirely speculative, hinging as it does on the possibility that Big Stone-Grant Industrial Development and Transportation will submit a new construction proposal to the STB. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 559-61, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992).
The clerk is directed to withhold issuance of the mandate herein until seven *22days after disposition of any timely petition for rehearing. See D.C.Cir. Rule 41.